Matter of Browne v Capra (2016 NY Slip Op 02360)





Matter of Browne v Capra


2016 NY Slip Op 02360


Decided on March 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
THOMAS A. DICKERSON
BETSY BARROS, JJ.


2014-07912
 (Index No. 144/14)

[*1]In the Matter of Gamel Browne, petitioner, 
vMichael Capra, etc., respondent.


Gamel Browne, Ossining, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Michael S. Belohlavek and David Lawrence III of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of the Sing Sing Correctional Facility, dated October 31, 2013, which affirmed a determination of a hearing officer dated October 16, 2013, made after a Tier II disciplinary hearing, that the petitioner was guilty of Institutional Rules of Conduct rules 101.20 and 112.22 (7 NYCRR 270.2 [B][2][iii]; [13][iv]) and imposing penalties.
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner's contention, the misbehavior report and the hearing testimony provided substantial evidence to support the hearing officer's determination that the petitioner violated the subject disciplinary rules (see Matter of Davis v Lee, 127 AD3d 1186; Matter of La Puma v Lee, 115 AD3d 745, 746).
Furthermore, contrary to the petitioner's contention, the misbehavior report was sufficiently specific to provide him with notice of the particulars of the alleged incident of misbehavior involved (see 7 NYCRR 251-3.1[c][1]; Matter of Davis v Lee, 127 AD3d at 1186; Matter of Anekwe v Ercole, 74 AD3d 1335).
The petitioner's remaining contentions are without merit.
DILLON, J.P., CHAMBERS, DICKERSON and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court